DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. 

Applicant argues that,” Lui fails to show, with respect to claim #1, a chip comprising at least one code pattern formed using a laser marking”
The Examiner has considered the Applicants arguments, but respectfully disagrees for the following reasons;
The Examiner has not relied on Lui to teach “at least one code pattern formed using laser marking” but instead relies on Kodani as shown in paragraphs 0137, which was stated in the previous rejection and again in the rejection below.

Applicant argues that, Liu fails to disclose "code pattern formed directly on the first side of the semiconductor substrate"
The Examiner has considered the Applicants arguments, but respectfully disagrees for the following reasons;
The Examiner takes the position that the present claim language is directed the first side of the substrate and not in direct contact with the substrate with no possible intervening layers. The Examiner directs the Applicant to already stated locations (paragraph 0037-0038) wherein the markings are located on the top/first side of the substrate. For these reasons, the Examiner takes the position that the rejection in proper and therefore maintained.

Applicant argues that, “Son fails to disclose "code pattern". Son teaches the metal pattern 205, but not code pattern, is formed directly on the substrate”.

The Examiner has considered the Applicants arguments, but respectfully disagrees for the following reasons;

The Examiner takes the position that the neither the previous nor the present rejection relies on Son to teach a code pattern, but instead, relies on Son to teach, with respect to claim #1, a chip structure comprising, a solder ball (fig. #11, item 260) as an external terminal may be attached to the lower metal pattern (fig. #11, item 205b) that is formed on the bottom surface of the hybrid substrate (fig. #11, item 290) (paragraph 0083).

Applicant has argued that the expression is supported by paragraph [0028 of the current application as filed "In other words, a code pattern may represent a binary number and the binary number may represent a decimal number to represent a tracing number of the chip". 
Accordingly, the Applicant respectfully requests that the instant section 112 rejections of all claims be withdrawn.



As previously stated, and repeated in this Action, the Examiner takes the position that independent Claims #1 and 19 requires "one code pattern representing a binary number and the binary number represents a decimal number to represent a tracing number of the chip." In other words, applicant claims their tracing number is discernable on their chip by the decimal number represented by the binary number in the form of a code pattern, alone. The code pattern, however, alone would not be capable of informing persons skilled in the art of the "tracing number."
In other words, applicant's disclosure does not support their claim to the code pattern representing tracing number because applicant only discloses the code pattern as eventually representing a decimal number used to represent part of the tracing number and not the entire "tracing number"; thus, this could not be reproduced by one of ordinary skill in the art without undue experimentation. Furthermore, the Examiner takes the position that no where in the present claim language nor the specification has it been shown that that the code markings are critical to the operation or manufacturing method of the chip structure. It would appear that the markings are for identification purposes and the chip described in the claim language could be practiced for it’s intended purpose with or with the markings. The Examiner request that the criticality to the operation or manufacturing of the specific structure be shown, with respect to the presents of the code markings. 
Therefore, the Examiner takes the position that the 112 rejection is proper and thus maintained. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims #1, 10, 14 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims #1 and 19 requires "one code pattern representing a binary number and the binary number represents a decimal number to represent a tracing number of the chip." In other words, applicant claims their tracing number is discernable on their chip by the decimal number represented by the binary number in the form of a code pattern, alone. The code pattern, 
Applicant explains in their background that "It is common practice to laser mark a tracing number on a chip to trace its manufacturing history" (Spec. para. 2). Applicant provides an example tracing number as "P51841X15100100," which is an alpha-numeric string. Although the code pattern could represent a binary number, which can in turn represent a decimal number, this binary-decimal conversion is readily recognized by persons skilled in the art of digital design (see also, Spec. para. 24, explaining the generally understood manner of converting binary numbers to decimal numbers). However, converting decimal to alpha-numeric is not.
Applicant, in the detailed description, likewise uses the exemplary alpha-numeric tracing "number" (i.e., P51841X15100100) to highlight the spacing constraints and decompose the alpha-numeric tracing "number" into three distinct parts: (1) ID lot (i.e., P51841X); (2) wafer number (i.e., 15); and (3) chip coordinate (i.e., 100100). 
In paragraph 22, applicant provides an example of how one could use merely one decimal number from the entire lot ID because "a type of chip has only a limited number of lot IDs available." The code pattern representing a binary number could alternately represent the lot ID, which is not all of but only a part of the tracing number.
Of the "tracing number" parts, only the wafer number is a decimal and could correspond to the claimed "tracing number [represented by the decimal number, represented by the binary number, represented by the code pattern]."
Applicant does not describe the chip coordinate as being represented by a decimal number or a binary number or a code.
applicant's disclosure does not support their claim to the code pattern representing tracing number because applicant only discloses the code pattern as eventually representing a decimal number used to represent part of the tracing number and not the entire "tracing number."
The claim is not supported by sufficient written description to demonstrate applicant had possession of representing the entire tracing number by the code pattern representing a binary number, which represents a decimal number.
Independent Claim #14 is rejected for similar reasons except claim 14 requires the code pattern to represent a four-bit binary number. The four-bit binary number alone is insufficient to represent the entire "tracing number" for reasons discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims #1, 10 and 19 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.


When a claim is rejected as indefinite, and where the degree of uncertainty is not great, the MPEP instructs examiners to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. see MPEP 2173.06. The degree of uncertainty does not appear too ascertainable, however applicant is invited to comment or present argument on the degree of uncertainty. For purposes of compact prosecution, the examiner finds the term "code pattern" is akin to printed matter that is non-functional. MPEP 2111.05. The prior art applicable, Liu (US  20120292744), describes such 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over LUI et al., (U.S. Pub. No, 2012/0292744), hereinafter referred to as "Lui" as modified by Kodani (U.S. Pub. No. 2018/0114702) and in further view of SON et al., (U.S. Pub. No. 2014/0342508), hereinafter referred to as “Son”.

claim #1 and 13, a chip comprising: a semiconductor substrate (fig. # 1b, item 100) having a first side and a second side opposite to the first side (paragraph 0030) a plurality of conductive metal (copper, aluminum, nickel, gold, platinum) patterns (fig. #4a, item 116) formed on the first side of the semiconductor substrate (paragraph 0028); a plurality of solder balls (fig. #1b, item 120) formed on the first side of the semiconductor substrate (paragraph 0030); and at least one coded pattern (fig. #4b, item M) on the first side (fig. #1b, item 114) of the semiconductor substrate in a space free from the plurality of conductive metal patterns and the plurality of solder balls wherein the at least one code pattern is visible from a backside of the chip (paragraph 0037-0038) wherein the at least one code pattern represents a binary number and the binary number represents or a decimal number (fig. #4d, item M) to represent a tracing number of the chip (paragraph 0042, 0044).

Lui substantially shows the invention as shown in the rejection above.
Lui fails to show, with respect to claim #1, a chip comprising at least one code pattern formed using a laser marking. 

Kodani teaches, in a similar method for identifying chip components, with respect to claim #1, a chip comprising at least one code pattern (fig. #4b, item R1 and R2) (paragraph 0059) marked by laser process (paragraph 0137) wherein the marks are visible through a transparent layer (fig. #5b, item 31) (paragraph 0074).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a chip comprising at least one code pattern formed 

Lui as modified by Kodani substantially show the claim invention, as shown in the rejection above.

Lui as modified by Kodani fails to show, with respect to claim #1, a chip comprising a conductive metal patterns formed directly on the first side of the semiconductor substrate.

Son teaches, with respect to claim #1, a chip structure comprising, a solder ball (fig. #11, item 260) as an external terminal may be attached to the lower metal pattern (fig. #11, item 205b) that is formed on the bottom surface of the hybrid substrate (fig. #11, item 290) (paragraph 0083).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a chip comprising a conductive metal patterns formed directly on the first side of the semiconductor substrate, into the method of Lui as modified by Kodani, with the motivation that this allows dissipation of heat, absorption the stress and allows inner channels to be connected or directed between, as taught by Son.


claim #2, 7 and 8, a chip wherein the at least one code pattern represents a binary number and the binary number represents or a decimal number (fig. #4d, item M) to represent a tracing/identification number of the chip (paragraph 0042, 0044).

The Examiner notes that Lui does not state explicitly that the code preference consist of a four bit pattern. However, the Examiner notes that binary coding is not limited to a specific number of components. Furthermore, the Examiner takes the position that the choice of having ‘four bit’ structure in the identification marks is a design choice and does not represent a patentable entity. 

Furthermore, the applicant has not established the critical nature how the choice of ‘four bit’ is critical to the structure being claim by the present language used to describe the claimed invention . “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ.

Lui fails to show, with respect to claim #3, 4, a chip comprising at least one code pattern formed using a laser marking. 
claim #3, 4, a chip comprising at least one code pattern (fig. #4b, item R1 and R2) (paragraph 0059) marked by laser process (paragraph 0137) wherein the marks are visible through a transparent layer (fig. #5b, item 31) (paragraph 0074).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, 4, a chip comprising at least one code pattern formed using a laser marking, into the method of Lui, with the motivation that laser markings provide permanent structure identities that are visible by multiple processes and are not distorted by further chip processing, as taught by Kodani.

	The Examiner again notes that Lui does not state explicitly that the code preference consist of a four bit pattern representing ‘zero’ or ‘one’. However, the Examiner notes that binary coding is not limited to a specific number of components and are known to consist of the integer “0” or “1”. Furthermore, the Examiner takes the position that the choice of having a code consisting of the integer “0” or “1” is a structure design choice and does not represent a patentable entity. If in fact the choice is critical to the operation/functionality of chip, the Examiner request it be explained/shown.

Lui shows, with respect to claim #5, wherein a plurality of solder balls (fig. #1b, item 120) formed on the first side of the semiconductor substrate connecting to conducting layers (fig. #1b, item 116) (paragraph 0030) plurality of conducting pad structures (fig. #1b, item 106) are (fig. #1b, item 100a) of the substrate (fig. #1b, item 100) (paragraph 0022).

Lui fails to show, with respect to claim #6, a chip comprising a transparent passivation layer on the first side of the semiconductor substrate covering the at least one code pattern and the plurality of conductive metal patterns. 

Kodani teaches, in a similar method for identifying chip components, with respect to claim #6, a chip comprising at least one code pattern (fig. #4b, item R1 and R2) (paragraph 0059) marked by laser process (paragraph 0137) wherein the marks are visible through a transparent layer (fig. #5b, item 31) (paragraph 0074).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a chip comprising a transparent passivation layer on the first side of the semiconductor substrate covering the at least one code pattern and the plurality of conductive metal patterns, into the method of Lui, with the motivation that laser markings provide permanent structure identities that are visible by multiple processes and are not distorted by further chip processing, as taught by Kodani.

//

Claim #9 are rejected under 35 U.S.C. 103 as being unpatentable over LUI et al., (U.S. Pub. No, 2012/0292744) as modified by "Lui" as modified by Kodani (U.S. Pub. No. .

Lui as modified by Kodani substantially shows the claimed invention as shown in the rejection above. 
Lui as modified by Kodani fails to show, with respect to claim #9, a chip wherein an area of the semiconductor substrate is less than that of 1mm X 1mm.

McEntee teaches, with respect to claim #9, a chip subject invention is not limited to any particular size of substrate, as such, the size of a particular substrate may be as small as about 10 mm to about 20 mm or even smaller in certain embodiments (paragraph 0106) wherein a laser scribe provides marks that contain information for substrate identification (paragraph 0106).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a chip wherein an area of the semiconductor substrate is les that 1mm X 1mm, into the method of Lui as modified by Kodani, with the motivation that the surface area of a substrate can be modified in accordance with the subject invention, as taught by McEntee.


///

#10 is rejected under 35 U.S.C. 103 as being unpatentable over LUI et al., (U.S. Pub. No, 2012/0292744) as modified by "Lui" as modified by Kodani (U.S. Pub. No. 2018/0114702) and in further view of Drexler (U.S. Pat. No. 4,680,460).

Lui as modified by Kodani substantially shows the claimed invention as shown in the rejection above. 
Lui as modified by Kodani fails to show, with respect to claim #10, a chip wherein the size of the laser mark is less than 15 µm.

Drexler teaches, with respect to claim #10, a chip wherein the laser marks dimension would be less than 50 microns (column 5, line 33-36 and 51-57).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a chip wherein the size of the laser mark is less than 15 µm, into the method of Lui as modified by Kodani, with the motivation that minimizes surface area that can be used for other purposes, as taught by Drexler.

////

Claim #11 are rejected under 35 U.S.C. 103 as being unpatentable over LUI et al., (U.S. Pub. No, 2012/0292744) as modified by "Lui" as modified by Kodani (U.S. Pub. No. 2018/0114702) and McEntee et al., (U.S. Pub. No. 2005/0023246), hereinafter referred to as "McEntee" and in further view of Drexler (U.S. Pat. No. 4,680,460)..

Lui as modified by Kodani and McEntee substantially shows the claimed invention as shown in the rejection above. 
Lui as modified by Kodani and McEntee fails to show, with respect to claim #11, a chip wherein the size of the laser mark is larger than 10 µm.

Drexler teaches, with respect to claim #11, a chip wherein the laser marks dimension would be less than 50 microns (column 5, line 33-36 and 51-57).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a chip wherein the size of the laser mark is larger than 10 µm, into the method of Lui as modified by Kodani and McEntee, with the motivation that minimizes surface area that can be used for other purposes, as taught by Drexler.


/////

Claim #12 is rejected under 35 U.S.C. 103 as being unpatentable over LUI et al., (U.S. Pub. No, 2012/0292744) as modified by "Lui" as modified by Kodani (U.S. Pub. No. 2018/0114702) and in further view of Huang et al., (U.S. Pub. No. 2013/0093036 A1), hereinafter referred to as "Huang".

claim #12, a chip further comprising: an image sensor (fig. #1a, item 102) formed on the second side of the semiconductor substrate (fig. #1a, item 100) (paragraph 0022); a plurality of TSVs (fig. #1a, item 112) connecting the first side and the second side of the semiconductor substrate (paragraph 0025); a plurality of bond pads (fig. #1a, item 106) formed on the second side of the semiconductor substrate, wherein at Page 12 of 16Docket No. OVT-05 1USFirst Inventor: Wei-Feng Lin least one of the plurality of conductive metal patterns (fig. #1a, item 116) is coupled to at least one of the plurality of solder balls (fig. #1a, item 120) and at least one of the plurality of bond pads (fig. #1a, item 106) through a TSV of the plurality of TSVs; a bonding layer (fig. #1a, item 108) disposed on the second side of the semiconductor substrate covering the image sensor and the plurality of bond pads (paragraph 0025, 0028, 0030).

Lui as modified by Kodani substantially shows the claimed invention as shown in the rejection above. 
Lui as modified by Kodani fails to show, with respect to claim #12, a chip further comprising; a cover glass disposed on the bonding epoxy layer

Huang teaches, with respect to claim #12, a chip further comprising; a cover glass (fig. #11, item 420) disposed on the bonding epoxy layer (fig. #11, item 412) (paragraph 0033).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a chip further comprising; a cover glass disposed on the bonding epoxy layer, into the method of Lui as modified by Kodani, with the motivation 


/////

Claim #14-19 are rejected under 35 U.S.C. 103 as being unpatentable over LUI et al., (U.S. Pub. No, 2012/0292744) as modified by "Lui" as modified by Kodani (U.S. Pub. No. 2018/0114702) and Huang et al., (U.S. Pub. No. 2013/0093036 A1), hereinafter referred to as "Huang" and in further view of SON et al., (U.S. Pub. No. 2014/0342508), hereinafter referred to as “Son”.

Lui shows, with respect to claim #14, a chip comprising: a semiconductor substrate (fig. #1a, item 100) having a first side and a second side opposite to the first side (paragraph 0022); an image sensor (fig. #1a, item 102) formed on the second side of the semiconductor substrate; a plurality of bond pads (fig. #1a, item 106) formed on the second side of the semiconductor substrate (paragraph 0022), a plurality of TSVs (fig. #1a, item 112) connecting the first side and the second side of the semiconductor substrate (paragraph 0025); a plurality of conductive metal patterns (fig. #1a, item 116) formed on the first side of the semiconductor substrate (paragraph 0030); a plurality of solder balls (fig. #1a, item 120) formed on the first side of the semiconductor substrate, wherein at least one of the plurality of conductive metal patterns is coupled to at least one of the plurality of solder balls and at least one of the plurality of bond pads through a TSV of the plurality of TSVs (paragraph 0030); at least one code pattern (fig. #4d, item M) formed using laser marking on the first side of the semiconductor substrate in a space free from the plurality of conductive metal patterns and the plurality of Page 13 of 16Docket No. OVT-05 1USFirst Inventor: Wei-Feng Lin solder balls; wherein the at least one code pattern is visible from a backside of the chip; wherein the at least one code pattern represents a binary number having four bits; and the binary number represents a decimal number to represent a tracing number of the chip (paragraph 00425, 0044).

Lui fails to show, with respect to claim #14, a chip comprising at least one code pattern formed using a laser marking. 

Kodani teaches, in a similar method for identifying chip components, with respect to claim #14, a chip comprising at least one code pattern (fig. #4b, item R1 and R2) (paragraph 0059) marked by laser process (paragraph 0137) wherein the marks are visible through a transparent layer (fig. #5b, item 31) (paragraph 0074).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14, a chip comprising at least one code pattern formed using a laser marking, into the method of Lui, with the motivation that laser markings provide permanent structure identities that are visible by multiple processes and are not distorted by further chip processing, as taught by Kodani.

Lui as modified by Kodani fails to show, with respect to claim #14 a chip wherein a bonding epoxy layer disposed on the second side of the semiconductor substrate covering the image sensor and the plurality of bond pads; a cover glass disposed on the bonding epoxy layer.

Huang teaches, with respect to claim #14, a chip further comprising; a cover glass (fig. #11, item 420) disposed on the bonding epoxy layer (fig. #11, item 412) (paragraph 0031, 0033) substrate covering the image sensor and the plurality of bond pads (paragraph 0016, 0018-0019).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14 a chip wherein a bonding epoxy layer disposed on the second side of the semiconductor substrate covering the image sensor and the plurality of bond pads; a cover glass disposed on the bonding epoxy layer, into the method of Lui as modified by Kodani, with the motivation that the surface area can be attached without unnecessary stress or strain on the glass layer, as taught by Huang.

Lui as modified by Kodani and Huang, substantially shows the claim invention, as shown in the rejection above.

Lui as modified by Kodani and Huang, fail to show, with respect to claim #14, a chip comprising a conductive metal patterns formed directly on the first side of the semiconductor substrate.

Son teaches, with respect to claim #14, a chip structure comprising, a solder ball (fig. #11, item 260) as an external terminal may be attached to the lower metal pattern (fig. #11, item 205b) that is formed on the bottom surface of the hybrid substrate (fig. #11, item 290) (paragraph 0083).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14 a chip comprising at least one code pattern formed using a laser marking, into the method of Lui as modified by Kodani and Huang, with the motivation that this allows dissipation of heat, absorption the stress and allows inner channels to be connected or directed between, as taught by Son.

Lui shows, with respect to claim #15 and 16, wherein the at least one code pattern represents a binary number and the binary number represents or a decimal number (fig. #4d, item M) to represent a tracing number of the chip (paragraph 0042, 0044).

The Examiner notes that Lui does not state explicitly that the code preference consist of a four bit pattern. However, the Examiner notes that binary coding is not limited to a specific number of components. Furthermore, the Examiner takes the position that the choice of having ‘four bit’ structure in the identification marks is a design choice and does not represent a patentable entity. 

Furthermore, the applicant has not established the critical nature how the choice of ‘four bit’ is critical to the structure being claim by the present language used to describe the claimed invention. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the 

Liu shows, with respect to claim #17-19, a chip comprising: a semiconductor substrate (fig. # 1b, item 100) having a first side and a second side opposite to the first side (paragraph 0030) a plurality of conductive metal (copper, aluminum, nickel, gold, platinum) patterns (fig. #4a, item 116) formed on the first side of the semiconductor substrate (paragraph 0028); a plurality of solder balls (fig. #1b, item 120) formed on the first side of the semiconductor substrate (paragraph 0030); and at least one coded pattern (fig. #4b, item M) on the first side (fig. #1b, item 114) of the semiconductor substrate in a space free from the plurality of conductive metal patterns and the plurality of solder balls wherein the at least one code pattern is visible from a backside of the chip (paragraph 0037-0038) wherein the at least one code pattern represents a binary number and the binary number represents or a decimal number (fig. #4d, item M) to represent a tracing number of the chip (paragraph 0042, 0044).


Lui as modified by Kodani and Huang, fail to show, with respect to claim #19, a chip comprising a conductive metal patterns formed directly on the first side of the semiconductor substrate.

claim #19, a chip structure comprising, a solder ball (fig. #11, item 260) as an external terminal may be attached to the lower metal pattern (fig. #11, item 205b) that is formed on the bottom surface of the hybrid substrate (fig. #11, item 290) (paragraph 0083).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19 a chip comprising at least one code pattern formed using a laser marking, into the method of Lui as modified by Kodani and Huang, with the motivation that this allows dissipation of heat, absorption the stress and allows inner channels to be connected or directed between, as taught by Son.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address; Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 2816
02/26/2022

/TELLY D GREEN/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            	February 27, 2022